      Case 1:19-cv-00797-SM Document 56 Filed 08/13/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT

                     DISTRICT OF NEW HAMPSHIRE


Jarret Fortin,
     Plaintiff

     v.                                     Case No. 19-cv-797-SM
                                            Opinion No. 2020 DNH 141

Gulfoslides, LLC,
     Defendant



                              O R D E R


     Pro se plaintiff, Jarret Fortin, brings this action against

Gulfoslides, LLC, asserting various state and federal claims

arising out of his alleged ownership of property in Epping, New

Hampshire.   Gulfoslides moves to dismiss those claims, arguing

that none states a viable cause of action.       For the reasons

given, that motion to dismiss is granted.



                              Background

     Fortin’s claimed ownership of the property at issue in this

case has prompted litigation in both state and federal courts

dating back several years.    During that time, significant

judicial and private resources have been devoted to resolving

Fortin’s assertions of ownership, conspiracy, fraud, securities

counterfeiting, and record falsification, as well as his demands
         Case 1:19-cv-00797-SM Document 56 Filed 08/13/20 Page 2 of 6



for a “wet ink” original of the pertinent mortgage, “validation”

that Deutsche Bank is a true “holder in due course,” and the

like.    For purposes of this case, however, the relevant factual

backdrop can be distilled into a fairly brief narrative.1



        In August of 2005, Virginia Bacon received a loan of

approximately $300,000 from Option One Mortgage Corporation.            To

secure repayment of that loan, she conveyed to Option One a

mortgage deed to the property located at 162 Coffin Road (also

known as 162 Old Hedding Road), Epping, New Hampshire (the

“Property”).     Subsequently, in April of 2013, Option One

assigned that mortgage to Deutsche Bank, as Trustee for

Soundview Home Loan Trust.



        Eleven years after receiving the mortgage loan, in August

of 2016, Bacon invoked the provisions of 15 U.S.C. § 1635 and

unilaterally “rescinded” the loan and mortgage deed.            She

recorded a copy of her “Notification of Rescission” in the

registry of deeds.      That same day, Bacon gifted the Property to

plaintiff, Jarrett Fortin – purportedly free and clear of any




1    A more detailed history of this dispute can be found in the
court’s opinion in Fortin v. Ocwen Loan Servicing, LLC, No. 15-
CV-122-JL, 2015 WL 5693115, at *3 (D.N.H. Sept. 28, 2015)
(Laplante, J.).


                                      2
       Case 1:19-cv-00797-SM Document 56 Filed 08/13/20 Page 3 of 6



encumbrances, including the newly-“voided” mortgage deed held by

Deutsche Bank.2



     Perhaps not surprisingly, Deutsche Bank saw things

differently.   When the loan remained unpaid, Deutsche Bank

conducted a foreclosure sale, at which it was the high bidder.

In March of 2017, it recorded a foreclosure deed in the registry

of deeds.   Two years later, Deutsche Bank conveyed the Property

to the defendant, Gulfoslides.      That instrument was also

recorded in the registry of deeds.       Two months after taking

title to the Property, Gulfoslides served Fortin with an

eviction notice and the New Hampshire Circuit Court issued

judgment awarding possession to Gulfoslides.        This litigation,

which originally included Deutsche Bank as a defendant,

followed.



                               Discussion

     In his Amended Complaint (document no. 52), Fortin advances

five claims against Gulfoslides: declaratory judgment as to his

ownership of the Property; slander of title; intentional

infliction of emotional distress; negligent infliction of




2    The legal relationship between Bacon and Fortin is unclear.
But, they are not strangers to each other. In previous
litigation, Bacon stated that the two have a daughter together.


                                    3
         Case 1:19-cv-00797-SM Document 56 Filed 08/13/20 Page 4 of 6



emotional distress; and civil conspiracy.          None has merit or

requires lengthy discussion.



        The “Notification of Rescission” that Bacon recorded in the

registry of deeds eleven years after receiving the loan was,

among other shortcomings, untimely under 15 U.S.C. § 1635(a) and

(f).    Deutsche Bank did not, as Fortin claims, “waive” its

objection to rescission.       Nor did the “Notification of

Rescission” extinguish Deutsche Bank’s rights under the mortgage

deed.    Nor did the purported rescission render Deutsche Bank’s

subsequent foreclosure sale “void.”         Nor was Deutsche Bank’s

recordation of the foreclosure deed untimely.



        Consistent with both state and federal law, Deutsche Bank

conducted a valid foreclosure of the mortgage deed which

divested Fortin and Bacon of any rights they may have had in the

Property.    Subsequently, Deutsche Bank lawfully conveyed the

Property to Gulfoslides which, based upon the allegations in the

Amended Complaint and public documents of record, appears to be

the legal title holder.       Thus, Fortin is not entitled to a

judicial declaration that he is the owner of the Property; the

record establishes that, as a matter of law, he holds no legal

or equitable interest in the Property.




                                      4
      Case 1:19-cv-00797-SM Document 56 Filed 08/13/20 Page 5 of 6



     His remaining claims fare no better.       Because Fortin holds

no interest in the Property, Gulfoslides could not have

“slandered” his title.    As for Fortin’s claims of negligent and

intentional infliction of emotional distress (which are largely

derivative of his slander claim), the Amended Complaint fails to

plausibly allege the essential elements of either cause of

action.   Similarly, Fortin’s assertion that Gulfoslides

“conspired” with Deutsche Bank to unlawfully divest him of his

interest in the Property fails to plausibly allege the essential

elements of a viable cause of action.



                              Conclusion

     While alluring in its simplicity, the plan to unilaterally

“rescind” the mortgage deed did not have the legal effect that

Fortin and Bacon intended.    Of course, if it were that easy to

rescind a mortgage deed and extinguish any obligation to repay a

legitimate mortgage loan, then presumably everyone would do it

and such loans would soon become largely unavailable.



     For the reasons discussed, as well as those set forth in

defendant’s legal memoranda (documents no. 43-1 and 53-1), and

those set forth in the memorandum submitted by Deutsche Bank (a

defendant under Fortin’s original complaint) (document no. 41-




                                   5
       Case 1:19-cv-00797-SM Document 56 Filed 08/13/20 Page 6 of 6



1), Gulfoslides’ Motion to Dismiss the Amended Complaint

(document no. 53) is granted.



      The Clerk of Court shall enter judgment in accordance with

this order and close the case.


      SO ORDERED.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

August 13, 2020

cc:   Jarret Fortin, pro se
      Christopher T. Hilson, Esq.




                                    6
